      Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 1 of 38




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION
 KIRBY INLAND MARINE, LP                   §
                                           §
         Plaintiff,                        §
                                           §
 v.                                        § No. 3:19-cv-00207
                                           §
 FPG SHIPHOLDING PANAMA                    §
 47 S.A., K-LINE ENERGY SHIP               §
 MANAGEMENT, and the VLGC                  §
 GENESIS RIVER, in rem                     §
                                           §
         Defendants.                       §
*******************
 IN THE MATTER OF KIRBY                    §
 INLAND MARINE, LP, in a cause of          §
                                             Rule 9(h) Admiralty
 exoneration from or limitation of         §
 liability
*******************
Consolidated with
 IN THE MATTER OF THE                      §
 COMPLAINT OF FPG                          §
 SHIPHOLDING PANAMA 47 S.A.                §
                                             Rule 9(h) – Admiralty
 SHIP NO. 138 CO. LTD., ET AL, in a        §
 cause for exoneration from or             §
 limitation of liability
             KIRBY INLAND MARINE, LP’S POST-TRIAL BRIEF

        At trial, the Genesis River Interests admitted fault for the first time, after

denying any responsibility for the collision and subsequent oil spill cleanup. Further,

the Genesis River Interests’ expert admitted that Captain Marie was not negligent,

and that the VLGC GENESIS RIVER violated the Rules of the Road and endangered
     Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 2 of 38




the M/V VOYAGER and her crew. The Genesis River Interests are 100% at fault

for the collision.

I.     BACKGROUND

       1.     This case arises out of a May 10, 2019 collision in the Houston Ship

Channel (“Channel”). The VLGC GENESIS RIVER, owned by FPG Shipholding

Panama 47 S.A. (“FPG”) and operated by “K” Line Energy Ship Management Co.,

Ltd. (“K-Line”), collided with the KIRBY 30015T barge pushed by the M/V

VOYAGER, owned and operated by Kirby Inland Marine, LP (“Kirby”). The collision

resulted in the discharge of reformate from the KIRBY 30015T.

       2.     Kirby and the Genesis River Interests (FPG, K-Line, Ship No. 138 Co.

Ltd., Ship No. 139 Co. Ltd., and Genesis River Shipping, S.A.) separately filed

Petitions for Exoneration From or Limitation of Liability pursuant to 46 U.S.C. §

30505, et seq. (“Limitation Act”), which were consolidated. (#310.)

       3.     In each case, the Court issued a monition ordering that all potential

claimants file their claims in the limitation proceedings by a date certain and that

claimants desiring to contest petitioners’ rights to exoneration or limitation of liability

file answers by the same date. (#5, #8 in C.A. No. 3:19-cv-372.)

       4.     In response to the monition, numerous claimants filed answers and claims

against petitioners for damages allegedly resulting from the collision under general

maritime law, the Oil Pollution Act of 1990 (“OPA”), and other state laws.


                                             2
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 3 of 38




      5.     Kirby maintains that the Genesis River Interests were the sole cause of

the collision. Kirby asserts claims for contribution and subrogation under OPA against

the Genesis River Interests for Kirby’s removal costs and claimants’ alleged damages.

Kirby and the Genesis River Interests have also brought claims against each other for

damages to their vessels.

      6.     The Genesis River Interests filed a third-party complaint against BW

VLGC Limited and BW Fleet Management AS (“BW Oak Interests”) alleging that the

VLGC BW OAK embarrassed the navigation of the VLGC GENESIS RIVER before

its meeting with the M/V VOYAGER. (#12.)

      7.     The Court bifurcated this case on the issues of liability and damages.

      8.     A bench trial on the issues of allocation of fault and exoneration from or

limitation of liability under the Limitation Act and OPA was held on February 2-5,

2021. The Court heard live testimony from Tony Marie, Relief Captain of the M/V

VOYAGER, and from Kirby’s corporate representative, Executive Vice President

James Guidry. The Court also heard live testimony from Kirby’s experts, Captains

Steven Cunningham and John Sutton. The Genesis River Interests called no fact

witnesses at trial, presenting only their retained experts Captain Steven Richter,

Captain Willard Breathwit, Jr., and Professor Paul Sclavounos. The BW Oak Interests

presented fact witness testimony from the pilot of the VLGC BW OAK, Kent Barton,

and expert testimony from Captain Kevin Highfield. Kirby and the BW Oak Interests


                                          3
    Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 4 of 38




presented video deposition testimony of Captains Jason Charpentier and Barry

Holland, the Houston Pilots aboard the VLGC GENESIS RIVER; the VLGC

GENESIS RIVER’s crew, including Master Kevin Barnes, Chief Officer Santosh

Badgujar, Second Officer Guarav Upadhyay, and Able Seaman Severo Montero; and

Dudley Bourg Jr., the Relief Captain aboard the M/V PROVIDER, which was

transiting behind the M/V VOYAGER.

      9.       The parties presented recordings from the day of the collision and

navigational data, including playbacks of the RosePoint Electronic Chart System

(“ECS”) from the M/V VOYAGER, the voyage data recorder (“VDR”) from the

VLGC GENESIS RIVER, and the personal pilot unit (“PPU”) from Pilot Charpentier.

The Court additionally viewed a videorecording from the bridge of the M/V

VOYAGER.

      10.      The Court received expert reports submitted by the parties, which were

admitted as exhibits at trial, and reviewed deposition testimony designated by the

parties.

      11.      The testimony, exhibits, expert reports, post-trial briefing, and governing

law support findings that

      (a) The VLGC GENESIS RIVER was 100% at fault, and the M/V VOYAGER

            was 0% at fault for the collision;

      (b) Kirby is exonerated from all fault relative to the collision;


                                             4
      Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 5 of 38




        (c) Kirby was not negligent, the M/V VOYAGER did not violate the Rules of

              the Road, and the M/V VOYAGER was seaworthy;

        (d) the Genesis River Interests were negligent and the VLGC GENESIS RIVER

              violated the Rules of the Road, such that the Genesis River Interests’ liability

              is not limited under OPA. Further, the VLGC GENESIS RIVER was

              unseaworthy;

        (e) the discharge of reformate was solely caused by the Genesis River Interests

              such that the Genesis River Interests shall be treated as the responsible party

              under OPA; and

        (f) the Genesis River Interests are liable to Kirby, through subrogation and

              contribution, for Kirby’s own damages, removal costs, and claimants’

              alleged damages. The VLGC GENESIS RIVER, in rem, and the Genesis

              River Interests, in personam, are liable for Kirby’s damages at maritime law.

II.     FACTUAL SUPPORT

              a. The Parties

        12.      Kirby is a Delaware limited partnership and the owner and operator of

the M/V VOYAGER and the barges KIRBY 30015T and MMI 3041. Kirby is the

largest inland and offshore barge company in the U.S. (2 Tr. 288.) Kirby’s training

program for its wheelmen exceeds U.S. Coast Guard requirements, and, as noted by




                                                5
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 6 of 38




the Genesis River Interests’ expert, Captain Breathwit, Kirby is a leader in the

Responsible Carrier’s Program. (Id. 289-90; 3 Tr. 33.)

      13.     FPG is a corporation organized under the laws of the Republic of Panama.

(#1 in C.A. No. 3:19-cv-372.) FPG was a registered owner of the VLGC GENESIS

RIVER. Id.

      14.     Ship No. 138 Co. Ltd. and Ship No. 139 Co. Ltd. are corporations

organized under the laws of Japan. Ship No. 138 and 139 were owners of the VLGC

GENESIS RIVER. Id.

      15.     Genesis River Shipping, S.A. is a corporation organized under the laws

of the Republic of Panama. Id. Genesis River Shipping was a bareboat charterer of the

VLGC GENESIS RIVER. Id.

      16.     K-Line is a corporation organized under the laws of Japan. Id. K-Line

was the manager of the VLGC GENESIS RIVER. Id.

      17.     BW VLGC Limited and BW Fleet Management AS are foreign business

entities with their principal places of business in Norway. (#12.) BW VLGC Limited

was the registered owner of the VLGC BW OAK. (Id.) BW Fleet Management AS

was the manager of the VLGC BW OAK. (Id.)

            b. The Vessels

      18.     The M/V VOYAGER is a 1,700-horsepower towing vessel of 155 gross

tons, with approximate dimensions of 68.9 feet in length and 26.1 feet in breadth.


                                          6
    Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 7 of 38




(Kirby-1.) At the time of the collision, the M/V VOYAGER was pushing two 297.5

feet x 54.0 feet x 12.0 feet double hull tank barges—the KIRBY 30015T and MMI

3041—fully loaded with reformate. The M/V VOYAGER had a draft of 8.0-9.5 feet.

(2 Tr. 8.) The barges had a draft of 10.0 feet and were in a side-by-side configuration,

which is common on the Channel. (2 Tr. 134-35.) The gross registered tonnage of each

barge was 1,619. (Kirby-49, 50.)

      19.    At the time of the collision, the M/V VOYAGER was piloted by Captain

Marie. (2 Tr. 136.) The M/V VOYAGER was equipped with radar, VHF radio,

RosePoint ECS, and Automatic Identification System (“AIS”). (Kirby-42 at 5; 2 Tr.

138, 142.)

      20.    The VLGC GENESIS RIVER is a Panamanian-flagged LPG tanker of

46,794 gross tons, with approximate dimensions of 229.9 meters in length, 37.2 meters

in breadth, and 21.0 meters in depth. (Genesis River 49; #1 in C.A. No. 3:19-cv-372.)

      21.    According to the VLGC GENESIS RIVER’s Passage Plan, which was

prepared by her crew before she departed the dock, the ship’s maximum speed should

have been 6-8 knots in the area where the collision occurred. (Kirby-61 at 7, table entry

no. 28; 1 Tr. 97.)

      22.    At the time of the collision, the VLGC GENESIS RIVER bridge was

manned by a four-person crew and equipped with two radars, AIS, and an Electronic

Chart Display and Information System (“ECDIS”), which has the official and required


                                           7
    Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 8 of 38




nautical charts for the areas to be transited. (1 Tr. 110-13.) Under U.S. law,

international law, and K-Line policy, the VLGC GENESIS RIVER was required to

navigate using its ECDIS. (Id. 110-11.) However, the crew turned off the ECDIS and

radars, in violation of the law. (Id. 108-111, 216; 4 Tr. 103-04.)

       23.     The Houston Pilots aboard the VLGC GENESIS RIVER had a PPU,

which is a tool used by pilots to aid in navigation. (1 Tr. 112.) The PPU is not an ECDIS

and does not have official charts. (Id.) Further, the crew of the VLGC GENESIS

RIVER were not using the pilot’s PPU and had no training or familiarization with it.

(Id.; id. 147.)

             c. The Vessel Crews

                  i. Captain Tony Marie

       24.     Captain Marie held an active, valid U.S Coast Guard license to operate

towing vessels. (2 Tr. 99; Kirby-121.) Captain Marie was also a U.S. Coast Guard

designated examiner, which means that he was approved to assess and train steersmen.

(2 Tr. 115-16.)

       25.     Like all other Kirby wheelmen, Captain Marie completed Kirby’s robust,

industry-leading training program, which included state of the art simulator training.

(Id. 103; Kirby-11-15, 27-29.) Captain Marie was properly trained in navigation,

vessel operation, Rules of the Road, radar use, and pilothouse management. (Kirby-5,




                                           8
    Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 9 of 38




16-17.) At the time of the collision, Captain Marie was current on Kirby’s required

training courses, including navigation training. (Id.)

      26.    In 1998, Captain Marie was hired as a deckhand by Hollywood Marine,

which merged into Kirby within two years. (2 Tr. 90.) After working his way up in the

company and completing the required training, Captain Marie began piloting towboats

for Kirby in 2007. (Id. 97-98.) In his more than 10 years piloting towboats, Captain

Marie had only a few incidents, none of which are relevant to the May 10, 2019

collision. (Id. 106-07.) Before May 10, 2019, Captain Marie had never collided with

another vessel.

      27.    Captain Marie’s performance is evaluated annually, pursuant to Kirby

policy, and he regularly received above-average reviews. (Kirby-5, 16-17; Wheat Dep.

40:4-14.) In addition, Captain Marie successfully passed navigation audits, including

a third-party audit in 2017. (2 Tr. 291-96; Kirby 6, 8.)

      28.    Captain Marie was observed to be a good wheelman by those in a position

to evaluate his skills. (2 Tr. 297.) Captain John Wheat, the permanent captain of the

M/V VOYAGER, worked with Captain Marie on the vessel for seven years and

“always had high regards on the way he handled the boat, the tow, how he handled

things.” (Wheat Dep. 38:3-9, 44:3-5.) Captain Wheat frequently observed Captain

Marie and had no concerns about his navigation abilities or competence. (Id. 38:13-23,

39:5-13.) In a 2019 assessment, Captain Wheat noted that Captain Marie “handles the


                                           9
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 10 of 38




boat and tow good with constant awareness and always plans ahead for situations.”

(Kirby-5.)

              ii. Pilot Jason Charpentier

      29.    The Channel has compulsory pilotage by local Houston Pilots for all

foreign vessels. (1 Tr. 148.) At the time of the collision, the VLGC GENESIS RIVER

was piloted by Houston Pilot Charpentier. (Charpentier Dep. 67:10-12.) Houston Pilot

Holland was at the helm of the VLGC GENESIS RIVER before Captain Charpentier

relieved him and was also on the bridge of the VLGC GENESIS RIVER when the

collision occurred. (Holland Dep. 75:22-24, 80:9-12, 84:15-24, 82:5-22.)

             iii. The VLCG GENESIS RIVER’s Crew

      30.    The bridge team, with the pilot, are required to work together to safely

navigate the vessel and eliminate single-point failures. (1 Tr. 113.) On May 10, 2019,

the VLGC GENESIS RIVER bridge was manned by a four-person crew, including the

chief officer, second officer, helmsman, and pilot. (Id.)

      31.    Even when a pilot is aboard a ship, the master or highest-ranking crew

member on duty has ultimate responsibility for safe navigation of the vessel. (Id. 113;

Kirby-54.) The crew member in charge of the wheelhouse has full overriding authority

over the pilot. (1 Tr. 113.) The master was the highest-ranking person on the VLGC

GENESIS RIVER. (Id. 58.) However, at the time of the collision, the chief officer was




                                          10
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 11 of 38




the highest-ranking officer on duty because the master was sleeping after taking shore

leave until 4:00 a.m. that morning. (Id. 115.)

             d. The Channel

       32.     The Channel is a manmade waterway and a busy shipping area. The main

channel is 530 feet wide with a project depth of 45 feet to accommodate deep draft

vessels. (Kirby-33.) On each side of the main channel are barge lanes that extend

another 235 feet on either side with a project depth of 12 feet, which varies in reality.

(Id.; 1 Tr. 69-70.)




(Kirby-33.)

       33.     Outbound vessels transit the green side of the Channel, and inbound

vessels transit the red side. (1 Tr. 71.)

       34.     Vessel traffic on the Channel is monitored by Vessel Traffic Services

(“VTS”), which is operated by the U.S. Coast Guard. (Id. 80.) Channel 13 is used for

vessel-to-vessel communication. (Id.)




                                            11
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 12 of 38




            e. The Vessels’ Voyages

               i. On the VLGC GENESIS RIVER

      35.     On the evening before the collision, the VLGC GENESIS RIVER’s

master, second officer, and first engineer took shore leave and consumed alcohol. (1

Tr. 114.) The crew did not return to the vessel until approximately 4 a.m. on the

morning of the collision. (Id.) The master admitted to the presence of alcohol in his

bloodstream but did not undergo any alcohol testing upon returning to the vessel. (Id.

115-16.)

      36.     The crew knowingly intended to violate K-Line’s policy, which

prohibited any crew member from consuming alcohol within four hours of returning

to the ship and required the crew to have a blood alcohol content of zero when boarding

the ship and during port stay. (Id. 114-15; Kirby-74, 78.)

      37.     The morning of May 10, 2019, Pilots Charpentier and Holland boarded

the VLGC GENESIS RIVER at the Targa terminal to navigate the vessel out of the

Channel. (Charpentier Dep. 44:17-19.)

      38.     The pilots and crew engaged in a limited master/pilot exchange. (1 Tr.

106-08, 159.) In violation of K-Line policy, the crew failed to inform the pilots that the

VLGC GENESIS RIVER was a sluggish vessel, which was common knowledge

among the crew. (Barnes Dep. 189:16-190:2; Badjugar Dep. 28:19-29:2.) The crew

also failed to advise the pilots of the crew’s risk assessment or review the crew’s


                                           12
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 13 of 38




Passage Plan, which included the vessel’s maximum safe speed of 6-8 knots in the area

of the collision. (Barnes Dep. 87:23-88:25; Badjugar Dep. 64:6-64:16; Kirby-53.)

        39.   Before leaving the dock, the pilots asked the crew to silence the alarms

on the radars and ECDIS. (1 Tr. 108-111.) Instead, without further discussion, the crew

completely disabled this critical navigational equipment by placing it in standby mode.

(Id.)

        40.   The VLGC GENESIS RIVER departed the terminal at noon, with

Captain Holland at the con. (Id. 116.) While the vessel was transiting outbound on the

green side of the Channel, the master assigned his navigational responsibilities to the

chief officer, who had worked overnight and during early morning cargo operations.

(Id.)

        41.   Around 14:44, Captain Charpentier relieved Captain Holland, who

informed Captain Charpentier that the VLGC GENESIS RIVER was a poor handling

ship. (2 Tr. 79-80; Kirby-39.) Nevertheless, within minutes, and without any objection

from the crew, Captain Charpentier ordered the engine to Full Ahead, and then

Navigation Full Ahead, also known as Full Sea Speed. (Kirby-39, 103.)

              ii. The VLGC GENESIS RIVER Sheered to the Wrong Side of the
                  Channel

        42.   Near the Bayport Flare, the VLGC GENESIS RIVER and the inbound

VLGC BW OAK met on a port-to-port, one-whistle passing agreement. The VLGC



                                          13
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 14 of 38




GENESIS RIVER was traveling at approximately 12.6 knots, which exceeded the safe

speed in the Passage Plan. (Kirby-103.)

      43.    After the meeting, the VLGC GENESIS RIVER started swinging

uncontrollably to port. (1 Tr. 86, 120.)

      44.    The M/V VOYAGER was transiting in the barge lane on the red side of

the Channel, opposite the VLGC GENESIS RIVER, at approximately 6 miles per

hour. (Id. 71; 2 Tr. 29, 278.) The M/V VOYAGER was hugging the outer limits of the

barge lane, where she was supposed to be. (2 Tr. 71, 238.)

      45.    Around 15:12, Captain Charpentier radioed the M/V VOYAGER for the

first time, and Captain Marie immediately responded:

             15:12:53      Charpentier          “Come in there, Voyager.”

             15:12:56      Marie                Responds.

             15:12:59      Charpentier          “It’s that ship looking at ya . . . trying
                                                to check this thing . . . just keep an eye
                                                on me.

             15:13:04      Marie                “Roger, roger.”

(Kirby-39, 103; 2 Tr. 251.)

      46.    Captain Marie could only hear the radio communications from Captain

Charpentier. (2 Tr. 249.) Unbeknownst to Captain Marie, the VLGC GENESIS

RIVER had lost control and, soon after this exchange, Captain Charpentier asked the




                                           14
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 15 of 38




crew for “more RPMs . . . give me everything you’ve got” to try to regain control.

(Kirby-39, 103.)

      47.    Then, Captain Charpentier radioed Captain Marie a second time:

             15:13:17     Charpentier        “She’s not checking up, Voyager.”

             15:13:20     Marie              “What do you need me to do?”

             15:13:24     Charpentier        “Go to the greens.”

             15:13:25     Marie              “Go to the greens.”

(Kirby-39, 103.)

      48.    This communication established a starboard-to-starboard, two-whistle

passing agreement. (2 Tr. 160.) The following still from the M/V VOYAGER’s video

playback, annotated by Captain Cunningham, depicts Captain Marie’s view when he

agreed to go to the greens.




                                        15
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 16 of 38




(Kirby-34; 2 Tr. 243.)

      49.    Captain Marie immediately steered hard to port to comply with the

passing agreement. (2 Tr. 161.) However, Captain Charpentier then called a third time:

             15:13:54     Charpentier         “You need to go straight to the greens
                                               . . . take a ninety to the greens cos I’m
                                              going to go your way again, probably.”

             15:13:59     Marie               “Roger roger, straight over.”

(Kirby-39, 103.)

      50.    As Captain Marie executed his maneuver to port, the VLCG GENESIS

RIVER crossed the centerline of the Channel, entered the barge lane where the M/V

VOYAGER had been transiting, then sheered a second time—back toward the

escaping M/V VOYAGER. (Kirby-41.)

      51.    After the VLGC GENESIS RIVER took the initial sheer, Captain

Charpentier asked for additional RPMs to try to break the sheer. (Kirby-103; 2 Tr. 73-

74.) The crew failed to override the engine bypass program, which would have

increased the available RPMs. (1 Tr. 121-22.) Captain Charpentier testified that he

would have been able to break the sheer and maintain the passing agreement if he had

gotten those additional RPMs. (2 Tr. 74.) Instead, the VLGC GENESIS RIVER failed

to make the passing and sheered a second time into the M/V VOYAGER. But for the

second sheer, Captain Charpentier testified that the VLGC GENESIS RIVER would

have cleared the M/V VOYAGER. (Id. 78.)


                                         16
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 17 of 38




      52.   Just three minutes and 16 seconds after Captain Charpentier first called

the M/V VOYAGER, the hull of the VLCG GENESIS RIVER sliced through the

KIRBY 30015T, resulting in the spill of reformate into the Channel. (Id. 249.) The

force of the impact also caused the MMI 3041 to capsize. (Kirby-103.)




(Kirby-120.)

            iii. On the M/V VOYAGER

      53.   Captain Marie first saw the VLGC GENESIS RIVER before it met the

VLGC BW OAK. (2 Tr. 152.) He did not observe or hear anything unusual. (Id.) As

noted by Captain Bourg, everything was fine until the VLGC GENESIS RIVER

crossed the Channel. (Bourg Dep. 43:3-6.)




                                        17
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 18 of 38




      54.     At the time of the first radio call, Captain Marie had no reason to

anticipate that the VLGC GENESIS RIVER would sheer across the Channel because

the vessel had not yet crossed the centerline. (2 Tr. 252; 1 Tr. 132.)




(Kirby-36.)

      55.     Only 30 seconds elapsed between the first call and Captain Charpentier’s

request that Captain Marie go to the greens. (2 Tr. 243.) When Captain Charpentier

asked Captain Marie to go to the greens, Captain Marie only knew that the VLGC

GENESIS RIVER was “not checking up.” (Id. 239-40, 249.)




                                           18
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 19 of 38




       56.     Captain Marie did not know what the VLGC GENESIS RIVER would

do once it sheered across the Channel. (2 Tr. 161.) He thought that the vessel might

ground, slow and anchor, or stay on the red side to pass as agreed. (Id. 162.) However,

after plowing into the barge lane where the M/V VOYAGER had been traveling, the

VLGC GENESIS RIVER took a second sheer. (Id. 165-66.)

       57.     Captain Charpentier never told Captain Marie that the VLGC GENESIS

RIVER would sheer a second time—back toward the escaping M/V VOYAGER—

until after Captain Marie committed to go to port. (Id. 161-62.) At this point, Captain

Marie was committed to the port maneuver and was unable to take any further evasive

action. (Id. 162.)

       58.     Captains Marie and Charpentier testified that, if the vessels had

successfully carried out the passing agreement, the collision would have never

happened. (Id. 165; Charpentier Dep. 205:14-25.) In fact, Captain Marie successfully

carried out the agreement and could see the starboard side of the VLGC GENESIS

RIVER before the second sheer. (2 Tr. 165; Charpentier Dep. 205:14-21.)

III.   LEGAL SUPPORT

             a. Authorities

       59.     This Court has jurisdiction over the parties’ maritime claims pursuant to

28 U.S.C. § 1333, Rule 9(h) of the Federal Rules of Civil Procedure, and Supplemental




                                           19
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 20 of 38




Admiralty Rules C and F. This Court also has jurisdiction over the parties’ claims

under OPA. 33 U.S.C. § 2717(b).

      60.    Venue is proper in the Southern District of Texas pursuant to

Supplemental Admiralty Rule F(9) and 33 U.S.C. § 2717(b) of OPA.

      61.    Maritime claims for negligence are subject to the Limitation Act, which

limits a shipowner’s liability for a collision to the value of its vessel if the owner had

no knowledge or privity of the negligence or unseaworthiness that caused the accident.

See Trico Marine Assets Inc. v. Diamond B Marine Servs., Inc., 332 F.3d 779, 789-90

(5th Cir. 2003).

      62.    In a limitation proceeding, the Court follows a two-step process. First,

“the court must determine what acts of negligence or conditions of unseaworthiness

caused the accident. Second, the court must determine whether the shipowner had

knowledge or privity of those same acts of negligence or conditions of

unseaworthiness.” Farrell Lines Inc. v. Jones, 530 F.2d 7, 10 (5th Cir. 1976).

      63.    To support a negligence cause of action at maritime law, a plaintiff has

the burden of proving that: (1) the defendant owed the plaintiff a duty; (2) the defendant

breached that duty; and (3) the breach caused the plaintiff’s alleged injuries. Canal

Barge Co. v. Torco Oil Co., 220 F.3d 370, 376 (5th Cir. 2000). The duty owed is a

question of law. Id. at 376. Whether the duty was breached is a question of fact. Id.




                                           20
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 21 of 38




      64.    The claimants carry the initial burden to prove that some fault on the part

of the vessel as to which exoneration or limitation is sought was a proximate cause of

the casualty. See Farrell Lines Inc., 530 F.2d at 10.

      65.    When a vessel involved in a maritime collision is shown to have violated

the Rules of the Road or another statute or regulation relating to the navigation of

vessels, a presumption of causation arises against the vessel. See The Pennsylvania, 86

U.S. 125, 135 (1873); Penrod Drilling Co. v. Inland Oil & Transp. Co., 561 F. Supp.

810, 815 (E.D. La. 1983).

      66.    Once a claimant shows fault on the part of a vessel, the vessel owner has

the burden of showing that it did not have “privity or knowledge” of the conduct or

condition causing the incident. See In re Hellenic Inc., 252 F.3d 391, 394 (5th Cir.

2001).

      67.    “The owner’s duty is essentially satisfied when he properly equips the

vessel and selects competent crew to operate it.” MO Barge Lines, Inc. v. Belterra

Resort Ind., LLC, 360 F.3d 885, 891 (8th Cir. 2004).

      68.    Here, Kirby and the Genesis River Interests both seek exoneration and/or

limitation of liability under general maritime law. The parties also seek limitation of

liability under OPA, which does not apply if the incident was proximately caused by a

party’s rule violation, gross negligence, or willful misconduct. 33 U.S.C. § 2704(c).




                                          21
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 22 of 38




OPA’s liability caps are based on the type and tonnage of the vessel. 33 U.S.C. § 2704;

33 C.F.R. § 138.230(a) (eff. Dec. 21, 2015 – Nov. 11, 2019).

             b. The M/V VOYAGER Complied With the Rules of the Road; the
                VLGC GENESIS RIVER Violated the Rules of the Road
       69.     The vessels were operating under Inland Navigation Rules, 33 C.F.R. §

83.01, et. seq. (“Rules of the Road”), which apply to all vessels upon the inland waters

of the United States. (See Rule 1.) The purpose of the Rules of the Road is to prevent

ship collisions. See Schumacher v. Cooper, 850 F. Supp. 438, 449 (D.S.C. 1994)

(internal citations omitted). Rules 5, 6, 7, and 9 are most relevant to the vessels’ actions.

       70.     Navigational Rule 5, “Look-out,” provides:

                      Every vessel shall at all times maintain a proper look-out by
               sight and hearing as well as by all available means appropriate in
               the prevailing circumstances and conditions so as to make a full
               appraisal of the situation and of the risk of collision.

33 C.F.R. § 83.05.

       71.     The VLGC GENESIS RIVER violated Rule 5 by failing to utilize the

radars and ECDIS onboard as “all available means” to keep a proper lookout. (4 Tr.

103.) The Genesis River Interests’ expert, Captain Richter, admitted that Captain

Charpentier lost situational awareness. (3 Tr. 147-48.)

       72.     Navigational Rule 6, “Safe Speed,” provides in part:

                     Every vessel shall at all times proceed at a safe speed so that
               she can take proper and effective action to avoid collision and be
               stopped within a distance appropriate to the prevailing
               circumstances and conditions.


                                             22
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 23 of 38




33 C.F.R. § 83.06.

      73.    Moments prior to losing control, the VLGC GENESIS RIVER was

traveling at 12.6 knots, i.e., 50 percent faster than the maximum 8 knots allowed by its

own Passage Plan, in direct violation of Rule 6. (1 Tr. 102.) Captain Richter admitted

that the VLGC GENESIS RIVER was traveling too fast. (3 Tr. 245.)

      74.    Navigational Rule 7, “Risk of Collision,” provides in pertinent part that

             (a) Every vessel shall use all available means appropriate to the
                 prevailing circumstances and conditions to determine if risk of
                 collision exists. If there is any doubt such risk shall be deemed
                 to exist.
             (b) Proper use shall be made of radar equipment if fitted and
                 operational, including long-range scanning to obtain early
                 warning of risk of collision and radar plotting or equivalent
                 systematic observation of detected objects.

33 C.F.R. § 83.07.

      75.    The VLGC GENESIS RIVER violated Rule 7 by failing to use radars

and ECDIS. (1 Tr. 110.) Further, only the VLGC GENESIS RIVER knew the full risk

of collision, since the M/V VOYAGER could not hear the chaotic, internal exchanges

between Captain Charpentier and the bridge team.

      76.    Navigational Rule 9, “Narrow Channels,” provides:

                   (a)(i) A vessel proceeding along the course of a narrow
             channel or fairway shall keep as near to the outer limit of the
             channel or fairway which lies on her starboard side as is safe and
             practicable.

33 C.F.R. § 83.09.

                                          23
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 24 of 38




      77.     As admitted by Captain Charpentier, the VLGC GENESIS RIVER

violated Rule 9 when it crossed the centerline of the Channel. (2 Tr. 73.) Violation of

Rule 9 is considered to be a “most serious statutory fault,” and, as noted in the Genesis

River Interests’ own briefing (#498), “[c]ourts have rigidly enforced this rule as an

important safety regulation.” The Standella, 108 F.2d 619, 620 (5th Cir. 1939). By

crossing to the wrong side of the Channel, the VLGC GENESIS RIVER violated Rule

9 and placed the M/V VOYAGER in danger. (1 Tr. 91, 125.)

      78.     The M/V VOYAGER fully complied with the Rules of the Road. (2 Tr.

255-56; Charpentier Dep. 76:10-17; 117:12-16.) However, the VLGC GENESIS

RIVER violated multiple Rules. Under established law, a presumption of causation

arises against the VLGC GENESIS RIVER. In addition, because the VLGC GENESIS

RIVER violated the Rules of the Road and safety regulations, OPA liability caps do

not apply. See 33 C.F.R. §§ 83.05, 83.06, 83.07, 83.09, 83.14; 33 C.F.R. § 164.11(k),(r)

(requiring operable navigational equipment; requiring crew to inform pilot of

maneuvering characteristics, vessel peculiarities).

            c. Kirby Was Not Negligent, and the M/V VOYAGER Was
               Seaworthy
      79.     Captain Marie immediately responded when called by Captain

Charpentier. (1 Tr. 89; 2 Tr. 238-39.) He then evaluated his options and decided that




                                           24
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 25 of 38




his best option—the only escape route—was to go to port. (1 Tr. 89; 2 Tr. 154-55, 249-

50.)

       80.    As recognized by the Genesis River Interests’ own experts, Captain

Charpentier had superior knowledge, and Captain Marie did not know what was

happening on the bridge of the VLGC GENESIS RIVER when he decided to comply

with Captain Charpentier’s request and go to the greens. (3 Tr. 40, 61.)

       81.    It was also no surprise that the M/V VOYAGER would slow when

turning to port. Captain Charpentier could see the M/V VOYAGER’s speed before he

made the request and knew that the M/V VOYAGER would lose speed. (Charpentier

Dep. 139:19-140:2, 158:18-159:5.)

       82.    Perhaps most telling—the VLGC GENESIS RIVER’s own expert,

Captain Richter, testified at trial:

         I don’t think Tony was negligent.

         Given the choices that were before him. . . . none of them were good
         options.

(3 Tr. 236, 241.)

       83.    The pilots aboard the VLGC GENESIS RIVER also testified that the

M/V VOYAGER did nothing wrong. (2 Tr. 78.)

       84.    The M/V VOYAGER was seaworthy, fit for her intended purpose,

appropriately manned with a competent crew, and did not violate any Rules of the

Road. (2 Tr. 255.)

                                         25
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 26 of 38




            d. The M/V VOYAGER Was In Extremis

      85.     Even assuming that Captain Marie had a better option, which he did not,

the in extremis doctrine provides that the decisions of a navigator in Captain Marie’s

position are to be leniently judged when his vessel is put in sudden peril through no

fault of its own. Grosse Ile Bridge Co. v. Am. S.S. Co., 302 F.3d 616, 625 (6th Cir.

2002). The Fifth Circuit has long held that

              the one who is put to a sudden choice of action to avoid hazard
              created by the patent fault of the other has considerable latitude.
              The choices of stopping engines or going ahead, going to port
              rather than starboard, are to be judged not by an armchaired
              admiral, who has hours, days, weeks, months or years to reflect,
              but in the light of choices suddenly forced on by the neglect of
              the one now seeking total absolution.

Afran Transp. Co. v. S.S. Transcolorado, 458 F.2d 164, 166-67 (5th Cir. 1972)
(citation omitted); see also Union Oil Co. of Cal. v. Tug Mary Malloy, 414 F.2d 669,
674 (5th Cir. 1969).

      86.     The Fifth Circuit has found, for example, that “[a] sheer by one vessel

into another resulting in collision raises a presumption of negligence on the part of the

sheering vessel,” and “the presumptively negligent party has the burden of coming

forward with proof that the cause of the accident in no way resulted from a failure of

due care on its part.” Atkins v. Lorentzen, 328 F.2d 66, 68, 69 (5th Cir. 1964); see also

Profit Shipping, Ltd. v. M/V IMPERIAL SPIRIT, 2015 WL 10371483, at *6 (S.D. Tex.

Nov. 30, 2015).




                                           26
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 27 of 38




      87.    The VLGC GENESIS RIVER placed the M/V VOYAGER in extremis.

(2 Tr. 247-48.) Accordingly, if Captain Marie’s decision to go to port is to be second-

guessed with the benefit of hindsight, it should be leniently judged. And, even if

Captain Marie arguably did something wrong in the course of his evasive maneuver—

which he did not—the in extremis doctrine recognizes that he should not be blamed

because the M/V VOYAGER was placed in sudden peril at no fault of its own.

      88.    On the day of the collision, none of the VLGC GENESIS RIVER’s crew

criticized Captain Charpentier’s request that Captain Marie go to the greens or

suggested that Captain Marie should have done anything differently. (Id. 50-51.) At

trial, only the Genesis River Interests’ paid expert, Captain Breathwit, argued that

Captain Marie should have made a different choice. (1 Tr. 128-29.) The Fifth Circuit

rejects the second-guessing of the actions of a captain whose vessel is in extremis.

Afran Transp. Co., 458 F.2d at 166-67. Indeed, as recognized by Captains Charpentier

and Holland, had Captain Marie chosen another option, his crew might have died

because the VLGC GENESIS RIVER, both before and after the collision, clearly

penetrated the barge lane where the M/V VOYAGER had been transiting. (2 Tr. 78,

84; Charpentier Dep. 99:13-100:7; Holland Dep. 103:1-14.)




                                          27
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 28 of 38




(Kirby-34; Kirby-43 at Figure 3; 1 Tr. 131-32.)

      89.      Further, Captain Charpentier testified that, if the M/V VOYAGER had

maintained her course and speed, the VLGC GENESIS RIVER would have hit the

M/V VOYAGER. (2 Tr. 76.) And, had the M/V VOYAGER stopped, there was still a

risk for collision. (Id.) If the M/V VOYAGER had gone to starboard, she would have

been a sitting duck with the tug—not the barges—exposed. (Id. 78.) Captain

Charpentier recognized that the M/V VOYAGER did nothing to cause the collision.

(Id. 77-78.)

      90.      Captain Holland likewise agreed that the M/V VOYAGER did “[n]othing

at all” to cause or contribute to this collision. (Id. 84.) When he reached the bridge of



                                           28
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 29 of 38




the VLGC GENESIS RIVER minutes before the collision, the VLGC GENESIS

RIVER was crossing the Channel, with the M/V VOYAGER dead ahead of the ship.

(Id. 82-83.) The only viable option was turning to port. (Id. 83-84.)

      91.     Despite the overwhelming testimony from the experienced mariners

involved in the collision, Captain Breathwit opined in four reports that the M/V

VOYAGER should have slowed, stopped, or stayed in the barge lane with the

possibility of navigating outside of the Channel into an area with known obstructions.

(Genesis River-135-137A.) Then, at trial, Captain Breathwit abandoned his theory that

the M/V VOYAGER should have gone outside of the barge lane and claimed that the

M/V VOYAGER should have either stopped or angled slightly to starboard within the

barge lane. (3 Tr. 17, 26, 56-57.)

      92.     Captain Breathwit’s shifting theories only further highlight that the

VLGC GENESIS RIVER placed Captain Marie in an impossible situation and that

Captain Marie made the best possible decision. (2 Tr. 249-50.)

            e. The Genesis River Interests Were Negligent, and the VLGC
               GENESIS RIVER Was Unseaworthy

      93.     The Genesis River Interests denied any responsibility for the collision

until trial began. In their opening statement, counsel for the VLGC GENESIS RIVER

first “recognize[d] that the GENESIS RIVER does share responsibility in this

collision.” (1 Tr. 47.) The Genesis River Interests’ experts then contradicted their own

reports.

                                          29
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 30 of 38




       94.    Captain Breathwit conceded that the VLGC GENESIS RIVER’s loss of

control was the first thing that went wrong and that the VLGC GENESIS RIVER

created a dangerous situation, supporting the application of the in extremis doctrine. (3

Tr. 32, 36.) Additionally, Captain Breathwit acknowledged that Captain Charpentier

never regained control of the ship until after the collision, yet never told Captain Marie

that he had no control. (Id. 47-48.) Further, Captain Breathwit argued at trial, but never

in his reports, that Captain Charpentier made the wrong decision in asking Captain

Marie to go to the greens. (Id. 42, 45.)

       95.    Unlike Captain Marie, Captain Breathwit does not hold a designated

examiner endorsement, which would allow him to judge the competencies of other

wheelmen. (Id. 28.) Nevertheless, Captain Breathwit went so far as to say that Captain

Marie was completely incompetent, which is simply not credible. (Id. 26.)

       96.    At trial, Captain Richter testified that the VLGC GENESIS RIVER made

several, significant mistakes that contributed to the collision, specifically: (1) excessive

speed, (2) lack of trim, and (3) the pilot’s loss of situational awareness. On those points,

Captain Richter agreed with Captain Cunningham. (1 Tr. 95, 97.) Captain Richter’s

testimony contradicted his four expert reports, in which he made none of these points

and, instead, solely criticized the actions of the M/V VOYAGER and VLGC BW

OAK. (Genesis River-138-140A.) Notably, he could not remember what caused him

to change his opinions. (3 Tr. 220-21.)


                                            30
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 31 of 38




      97.    Speed was a major factor in the collision. (4 Tr. 108.) The VLGC

GENESIS RIVER’s own crew testified that the speed of 12 knots was unsafe,

problematic, and should have been avoided. (4 Tr. 146, 148-49, 155.) There is no

dispute that the vessel’s excessive speed caused it to lose control. (1 Tr. 132.) In

addition, the crew did not give Captain Charpentier the additional RPMs he requested,

and Captain Charpentier believed that he could have broken the sheer and made the

passing arrangement if the crew had given him the additional RPMs. (2 Tr. 74-75, 78.)

Captain Richter further testified that Captain Charpentier would have been wise to

slow down. (3 Tr. 146-47, 149.)

      98.    A fully loaded deep-draft vessel tends to trim by the head, meaning that

the bow will go down, making the already sluggish ship even harder to steer and

directionally unstable. (1 Tr. 1 97.) The VLGC GENESIS RIVER’s speed also caused

the vessel to further trim by the head, exacerbating the ship’s poor handling

characteristics. (4 Tr. 108, 151-52.) Captain Richter testified that the vessel was not

properly trimmed and that Captain Charpentier did not have the necessary situational

awareness to avoid the collision. (3 Tr. 148-49, 160; 4 Tr. 103.)

      99.    The VLGC GENESIS RIVER was also unseaworthy from the moment

she left the terminal because her radars and ECDIS were turned off, in violation of U.S.

and international law. (4 Tr. 102-105.) The master of the VLGC GENESIS RIVER

thought that an operational ECIDS would have helped the crew recognize the sheer


                                          31
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 32 of 38




sooner. (Barnes Dep. 47:20-48:14.) After the collision, the Genesis River Interests

recognized many of the deficiencies identified by Captain Cunningham in its own

navigation guidance document. (Kirby-91; 4 Tr. 154.)

          f. The Genesis River Interests Were the Sole Cause of the Collision

       100. Under OPA, “each responsible party for a vessel . . . from which oil is

discharged . . . is liable for the removal costs and damages . . . that result from such

incident.” 33 U.S.C. § 2702(a). Responsible parties include the owner, operator, and

demise charter of a vessel. 33 U.S.C. § 2701(32)(A). Here, because the reformate

spilled from the KIRBY 30015T, Kirby was designated as the responsible party

without regard to fault. Kirby cleaned up the spill and paid for all removal costs.

       101. If a third party is the sole cause of the discharge and resulting removal

costs and damages, the third party “shall be treated as the responsible party . . . for

purposes of determining liability.” 33 U.S.C. § 2702(d)(1)(A). Establishing a third

party as the sole cause of the spill by a preponderance of the evidence is a complete

defense to liability for the initial responsible party. 33 U.S.C. § 2703. At trial, the court

received testimony that the collision was caused solely by the Genesis River Interests.

(4 Tr. 102.)

       102. To establish that a third party is the sole cause, the responsible party must

also establish by a preponderance of the evidence, that it




                                             32
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 33 of 38




             (A) exercised due care with respect to the oil concerned, taking
             into consideration the characteristics of the oil and in light of all
             relevant facts and circumstances; and

             (B) took precautions against foreseeable acts or omissions of any
             such third party and the foreseeable consequences of those acts or
             omissions[.]

33 U.S.C. § 2703(a)(3)(A)(B).

      103.     The M/V VOYAGER was pushing double-hulled barges that were

certified by the U.S. Coast Guard to carry Grade A flammable, combustible, and

hazardous cargoes. (Kirby-49, 50; see also 2 Tr. 131-32.) The Court received

voluminous testimony that Captain Marie had situational awareness and took the

necessary evasive action, but it was not foreseeable that the VLGC GENESIS RIVER

would sheer across the Channel, much less sheer a second time. (2 Tr. 153, 251, 254-

55.) Kirby has met its burden of proving that it is entitled to a complete defense under

OPA such that the Genesis River Interests shall be treated as the responsible party.

          g. The Genesis River Interests Are Liable to Kirby

                 i. Kirby Is Entitled to Recover Under OPA

      104. Because the Genesis River Interests were the sole cause of the discharge

of oil, the Genesis River Interests, jointly and severally, are treated as the responsible

party, become liable under OPA, and are obligated to pay all costs. 33 U.S.C. §

2702(d); Seaboats Inc. v. Alex C Corp., 2003 WL 203078, at *4, 6-7 (D. Mass. Jan.

30, 2003); In re Setoon Towing, 859 F.3d 340, 346 (5th Cir. 2017) (“[L]iability will



                                           33
    Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 34 of 38




shift and the other party or parties will become the equivalent of the Responsible Party

under the OPA and thus obligated to pay all costs[.]”). Kirby is also entitled to recover

all of its removal costs and damages incurred under OPA from the Genesis River

Interests by subrogation and contribution. 33 U.S.C. § 2702(d)(1); 33 U.S.C. § 2709.

       105. Under OPA, “[a]ny person . . . who pays compensation pursuant to this

Act to any claimant for removal costs or damages shall be subrogated to all rights,

claims, and causes of action that the claimant has under any other law.” 33 U.S.C. §

2715(a). And “[a] person may bring a civil action for contribution against any other

person who is liable or potentially liable under this Act or another law.” 33 U.S.C. §

2709; see also Gabarick v. Laurin Mari. (Am.) Inc., 2009 WL 102549, at *2 (E.D. La.

Jan. 12, 2009).1

       106. Accordingly, Kirby is entitled to recover its removal costs and any

damages paid to third parties because of the incident, in addition to its own damages

under general maritime law, through subrogation and contribution.




1The Fifth Circuit has held that contribution is available under OPA, rejecting the argument that
OPA merely preserved contribution rights from those liable under other laws. In re Settoon
Towing, LLC, 859 F.3d at 347-48.

                                               34
    Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 35 of 38




                ii. The VLGC GENESIS RIVER, in rem, and the Genesis River
                    Interests, in personam, Are Liable Under General Maritime
                    Law
      107. At maritime law, the Genesis River Interests’ negligence and the VLGC

GENESIS RIVER’s unseaworthiness were the proximate cause of the collision and

resulting damages.

      108. The presence of a pilot on board does not relieve the watch officers of

their duties and obligations with respect to safe navigation of the vessel, and a vessel

can be liable in rem for the negligence of its pilot. Charente S.S. Co. v. United States,

12 F.2d 412, 413 (5th Cir. 1926); Kingfisher Shipping Co. v. M/V Klarendon, 651 F.

Supp. 204, 207 (S.D. Tex. 1986).2 Accordingly, Kirby may recover its damages under

maritime law from the VLGC GENESIS RIVER, in rem, for the negligence of Pilot

Charpentier. Further, when a compulsory pilot commits an error and places a vessel in

danger, the crew of the vessel has the duty to countermand the pilot, and the shipowner

may be held liable, in personam, for failure to intervene. See Kingfisher Shipping Co.,

651 F. Supp. at 208. Accordingly, the Genesis River Interests are liable, in personam.

                iii. The Genesis River Interests Are Liable Under OSPRA and
                     Other State Laws
      109. Kirby may also recover its damages from the Genesis River Interests

under the Texas Oil Spill Prevention and Response Act of 1991, Texas Natural


2At least one court has recognized an in rem claim under OPA. Commonwealth of P.R. v. M/V
Emily S, 1998 WL 938585, at *2 (D.P.R. July 28, 1998) (finding an in rem remedy exists at
maritime law and under OPA).

                                           35
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 36 of 38




Resources Code Chapter 40 (“OSPRA”), and state common law claims of negligence

and negligence per se.

IV.    CONCLUSION

       As shown at trial, the VLGC GENESIS RIVER was 100% at fault for the

collision with the M/V VOYAGER.

       Kirby is exonerated from all fault relative to the collision between the VLGC

GENESIS RIVER and the M/V VOYAGER.

       Kirby was not negligent, the M/V VOYAGER did not violate the Rules of the

Road, and the M/V VOYAGER was seaworthy.

       The Genesis River Interests were negligent and the VLGC GENESIS RIVER

violated the Rules of the Road. Accordingly, the Genesis River Interests’ liability is

not limited to the gross registered tonnage of the vessel under OPA. Further, the

VLGC GENESIS RIVER was unseaworthy.

       The discharge of reformate was solely caused by the Genesis River Interests

such that the Genesis River Interests shall be treated as the responsible party under

OPA.

       The Genesis River Interests are liable to Kirby, through subrogation and

contribution, for Kirby’s own damages, removal costs, and claimants’ alleged

damages. The VLGC GENESIS RIVER, in rem, and the Genesis River Interests, in

personam, are liable for Kirby’s damages at maritime law.


                                         36
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 37 of 38




       Kirby and the Genesis River Interests will separately submit any disputes

regarding the amount of their damage claims to the Court.

       The Court will hear evidence of claimants’ damages as part of a separate trial

or trials.

                                       Respectfully submitted,

                                       SHIPLEY SNELL MONTGOMERY LLP

                                       By: /s/ George T. Shipley
                                           George T. Shipley
                                           State Bar No. 18267100
                                           Federal ID No. 02118
                                           712 Main Street, Suite 1400
                                           Houston, Texas 77002
                                           Telephone: (713) 652-5920
                                           Facsimile: (713) 652-3057
                                           gshipley@shipleysnell.com

                                       ATTORNEY-IN-CHARGE FOR
                                       KIRBY INLAND MARINE, LP

OF COUNSEL:

Amy L. Snell
State Bar No. 24002968
Federal ID No. 23039
asnell@shipleysnell.com
Brooksie Bonvillain Boutet
State Bar No. 24097400
Federal ID No. 2789069
bboutet@shipleysnell.com
SHIPLEY SNELL MONTGOMERY LLP
712 Main Street, Suite 1400
Houston, Texas 77002-3201
Telephone: (713) 652-5920
Facsimile: (713) 652-3057

                                         37
   Case 3:19-cv-00207 Document 559 Filed on 03/11/21 in TXSD Page 38 of 38




AND

Bijan R. Siahatgar
S.D.T.X. No. 13796
bsiahatgar@clarkhill.com
John K. Spiller
S.D.T.X. 13993
jspiller@clarkhill.com
David James
S.D.T.X. No. 588556
djames@clarkhill.com
Misha Paltiyevich
S.D.T.X. No. 3060542
mpaltiyevich@clarkhill.com
CLARK HILL PLC
909 Fannin Street, Suite 2300
Houston, Texas 77010
T: 713.951-5600
F: 713.951-5660


                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document has
been served on all counsel of record on March 11, 2021, via eFile.

                                     /s/ George T. Shipley
                                     George T. Shipley




                                       38
